Name: Commission Regulation (EC) No 210/94 of 31 January 1994 providing for the determination and the administration of the variable component for certain goods originating in Bulgaria resulting from the processing of agricultural products referred to in Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: trade;  Europe;  tariff policy
 Date Published: nan

 No L 27/34 Official Journal of the European Communities 1 . 2. 94 COMMISSION REGULATION (EC) No 210/94 of 31 January 1994 providing for the determination and the administration of the variable component for certain goods originating in Bulgaria resulting from the processing of agricultural products referred to in Council Regulation (EC) No 3448/93 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular the second paragraph of Article 7 thereof, Whereas Protocol 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and Bulgaria of the other part (2), on trade and related matters provides for reductions in the variable components for certain goods referred to in Annex I to the said Protocol within the limit of quotas fixed in the Annex II to the same Protocol ; Whereas the decision for the opening of Community quotas should be taken by the Community, in the execu ­ tion of its international obligations, in the case of the goods listed in the Annex to this Regulation ; whereas particular care should be taken to ensure that all Commu ­ nity importers have equal and continuous access to those quotas and that the charges laid down for the quotas are applied to all imports of the goods in question into all Member States until the quotas are exhausted ; whereas, to ensure the efficient common administration of these quotas, there are no obstacles to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas , however, this method of administration requires close cooperation between the Member States and the Commis ­ sion and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these tariff measures may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Horizontal Questions Concerning Trade in Processed Agricultural Products not listed in Annex II , Article 1 1 . From 1 February to 31 December 1994, goods origi ­ nating in Bulgaria which are listed in the Annex to this Regulation shall be subject to a reduced variable compo ­ nent determined in accordance with Article 2, within the limits set out in that Annex. 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol 4 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commu ­ nity, of the one part, and Bulgaria of the other part. Article 2 The reduced variable components applicable from 1 February to 31 December 1994 shall be calculated as follows : (a) the difference, established in accordance with Article 3 (2) of Regulation (EC) No 3448/93 between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 20 % ; however, the differences established for common wheat shall be reduced by 40 % ; (b) the amounts thus obtained shall apply to the quanti ­ ties of basic products considered to have been used in the manufacture of the goods concerned in accord ­ ance with Article 13 (2) of Regulation (EC) No 3448/93 . Article 3 The variable components to be applied to those goods which are mentioned in Annex B to Regulation (EC) No 3448/93 but not mentioned in the Annex to this Regula ­ tion, and to those goods which are mentioned in the Annex to this Regulation in amounts exceeding the quotas laid down in it, shall be those which are estab ­ lished by direct application of Article 3 of Regulation (EC) No 3448/93 . Article 4 1 . The tariff quota referred to in Article 1 shall be administered by the Commission, which may take all appropriate measures in order to ensure administration thereof. (') OJ No L 318, 20 . 12. 1993, p. 18 . 0 OJ No L 323, 23 . 12. 1993, p. 2. 1 . 2 . 94 Official Journal of the European Communities No L 27/35 State concerned, to the extent that the available balance so permits. 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible. 4. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made . Article 5 This Regulation shall enter into force on the 1 February 1994. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authori ** ties, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawing shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1994. For the Commission Martin BANGEMANN Member of the Commission No L 27/36 Official Journal of the European Communities 1 . 2. 94 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Numero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC Volumen del contingente (toneladas) KontingentmÃ ¦ngde (tons) Kontingentsmenge (Tonnen) Ã Ã Ã ¿Ã  Ã Ã ·Ã  ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·Ã  (Ã Ã Ã ½Ã ¿Ã ¹) Quota volume (tonnes) Volume du contingent (en tonnes) Volume del contingente (tonnellate) Omvang van het contingent (in ton) Volume do contingente (toneladas) 09.5461 1704 10 110 09.5463 1806 20 10 330 1806 31 1806 32 1806 90 09.5465 1901 10 11 09.5467 1901 90 90 55 09.5469 1902 19 00 220 09.5471 1904 10 165 09.5473 1905 30 385 1905 90 09.5475 2101 10 99 110 09.5477 2102 10 31 55 2102 10 39 09.5479 2105 55 09.5481 2106 10 90 330 2106 90 99 09.5483 2202 90 91 11 2202 90 95 2202 90 99